             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

TAMICA JACKSON,
      Plaintiff,
v.                                                Case No. 4:19-cv-88-AW-MJF
RED HILLS ORAL & FACIAL
SURGERY, P.A., et al.,
     Defendants.
_______________________________/
                                     ORDER

      I have considered the magistrate judge’s January 13, 2020 Report and

Recommendation (ECF No. 37) and the magistrate judge’s January 14, 2020 Report

and Recommendation (ECF No. 38). No objections have been filed as to either. I

have determined that both should be adopted.

      Accordingly, it is ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation (ECF No. 37) and

the separate Report and Recommendation (ECF No. 38) are adopted and

incorporated in this order.

      2.      Defendants’ “Amended Motion to Dismiss with Prejudice and

Alternatively Motion for Summary Judgment” (ECF No. 25) is DENIED without

prejudice.

      3.      Plaintiff’s claims under the following provisions are DISMISSED.


                                         1
               a.    the Occupational Safety and Health Act of 1970, 29 U.S.C. §§

                     651-678;

               b.    18 U.S.C. § 208; and

               c.    Florida’s Health Maintenance Organization Act, Fla. Stat.

                     § 641.37.

      4.       Plaintiff’s motion for partial summary judgment (ECF No. 27) is

DENIED without prejudice.

      5.       This case is referred to magistrate judge Michael J. Frank for further

proceedings.



      SO ORDERED on March 6, 2020.

                                        s/ Allen Winsor
                                        United States District Judge




                                            2
